Exhibit 10.5

 

UNIT SUBSCRIPTION AGREEMENT

 

This UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the 2nd day of
September, 2020, by and between INSU Acquisition Corp. II, a Delaware
corporation (the “Company”), having its principal place of business at 2929 Arch
Street, Suite 1703, Philadelphia, PA 19104, and Cantor Fitzgerald & Co., a New
York general partnership (“Subscriber”), having its principal place of business
at 499 Park Avenue, New York, New York 10022.

 

WHEREAS, the Company desires to sell on a private placement basis (the
“Offering”) an aggregate of 540,000 units (“Units”) of the Company, each Unit
comprised of one share of Class A common stock of the Company, par value $0.0001
per share (“Common Stock”), and one third of one warrant to purchase one share
of Common Stock (“Warrant”), for a purchase price of $5,400,000, or $10.00 per
Unit. The shares of Common Stock underlying the Warrants are hereinafter
referred to as the “Warrant Shares.”  The shares of Common Stock underlying the
Units (excluding the Warrant Shares) are hereinafter referred to as the
“Placement Shares.” The Warrants underlying the Units are hereinafter referred
to as the “Placement Warrants.”  The Units, Placement Shares, Placement Warrants
and Warrant Shares, collectively, are hereinafter referred to as the
“Securities.”  Placement Warrants may be exercised only to the extent that, when
aggregated with other Placement Warrants being exercised, the exercise is for a
whole share or whole shares; no fractional shares shall be issuable. The
exercise price for any Warrant Share shall be $11.50. Subject to the foregoing,
the Placement Warrants are exercisable during the period commencing on the later
of (i) twelve (12) months from the date of the completion of the Company’s
initial public offering of units (the “IPO”) and (ii) 30 days following the
consummation of the Company’s initial business combination (the “Business
Combination”), as such term is defined in the registration statement filed in
connection with the IPO, as amended at the time it becomes effective (the
“Registration Statement”), and expiring on the fifth anniversary of the
effective date of the Registration Statement; and

 

WHEREAS, Subscriber wishes to purchase 87,500 Units and the Company wishes to
accept such subscription from Subscriber.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Subscriber hereby
agree as follows:

 

1.Agreement to Subscribe.

 

1.1 Purchase and Issuance of the Units. Upon the terms and subject to the
conditions of this Agreement, Subscriber hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to Subscriber, on the Closing
Date (as defined below), 87,500 Units for an aggregate purchase price of
$875,000 (the “Purchase Price”).

 

1.2 Delivery of the Purchase Price.  Upon execution of this Agreement, the
Company is hereby bound to fulfill its obligations hereunder and Subscriber
hereby commits to deliver into a trust account (the “Trust Account”) held at JP
Morgan Chase Bank, N.A. or any other financial institution chosen by the
Company, with Continental Stock Transfer & Trust Company acting as trustee
(“Continental”), the Purchase Price in immediately available funds by wire
transfer or such other form of payment as shall be acceptable to the Trustee, in
its sole and absolute discretion, at Closing (as defined below).

 

1.3 Closing. The closing of the Offering (the “Closing”), shall take place at
the offices of Ledgewood, P.C. simultaneously with, and is contingent upon, the
closing of the IPO on or before December 31, 2020 (the “Closing Date”).

 

1.4 Termination.  This Agreement and each of the obligations of the undersigned
shall be null and void and without effect if the Closing does not occur prior to
December 31, 2020.

 



 

 

 

2.Representations and Warranties of Subscriber.

 

Subscriber represents and warrants to the Company that:

 

2.1 No Government Recommendation or Approval.  Subscriber understands that no
federal or state agency has passed upon or made any recommendation or
endorsement of the Company or the Offering of the Securities.

 

2.2 Accredited Investor. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), and acknowledges that
the sale contemplated hereby is being made in reliance, among other things, on a
private placement exemption to “accredited investors” under the Securities Act
and similar exemptions under state law.

 

2.3 Intent.  Subscriber is purchasing the Securities solely for investment
purposes, for such Subscriber’s own account (and/or for the account or benefit
of its members or affiliates, as permitted, pursuant to the terms hereof), and
not with a view to the distribution thereof and Subscriber has no present
arrangement to sell the Securities to or through any person or entity except as
may be permitted hereunder.  Subscriber shall not engage in hedging transactions
with regard to the Securities unless in compliance with the Securities Act.

 

2.4 Restrictions on Transfer.  Subscriber acknowledges and understands the Units
are being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act.  The Securities have not been
registered under the Securities Act and, if in the future Subscriber decides to
offer, resell, pledge or otherwise transfer the Securities, such Securities may
be offered, resold, pledged or otherwise transferred only (i) pursuant to an
effective registration statement filed under the Securities Act, (ii) pursuant
to an exemption from registration under Rule 144 promulgated under the
Securities Act, if available, or (iii) pursuant to any other available exemption
from the registration requirements of the Securities Act, and in each case in
accordance with any applicable securities laws of any state or any other
jurisdiction. Notwithstanding the foregoing, Subscriber acknowledges and
understands the Securities are subject to transfer restrictions as described in
Section 8 hereof.  Subscriber agrees that if any transfer of its Securities or
any interest therein is proposed to be made, as a condition precedent to any
such transfer, Subscriber may be required to deliver to the Company an opinion
of counsel satisfactory to the Company with respect to such transfer. Absent
registration or another available exemption from registration, Subscriber agrees
it will not transfer the Securities (unless otherwise permitted pursuant to the
terms hereof, as described in the Registration Statement).  Subscriber further
acknowledges that because the Company is a shell company, Rule 144 may not be
available to Subscriber for the resale of the Securities until the one year
anniversary following consummation of the Business Combination, despite
technical compliance with the requirements of Rule 144 and the release or waiver
of any contractual transfer restrictions.

 

2.5 Sophisticated Investor.

 

(i)  Subscriber is sophisticated in financial matters and is able to evaluate
the risks and benefits of the investment in the Securities.

 

(ii) Subscriber is aware that an investment in the Securities is highly
speculative and subject to substantial risks because, among other things, (a)
the Securities are subject to transfer restrictions and have not been registered
under the Securities Act and therefore cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available and (b) Subscriber has waived its redemption rights with respect to
the Securities as set forth in Section 5 hereof, and the Securities held by
Subscriber are not entitled to, and have no right, interest or claim to any
monies held in the Trust Account, and accordingly Subscriber may suffer a loss
of a portion or all of its investment in the Securities. Subscriber is able to
bear the economic risk of its investment in the Securities for an indefinite
period of time.

 



2

 

 

2.6 Independent Investigation.  Subscriber, in making the decision to purchase
the Units, has relied upon an independent investigation of the Company and has
not relied upon any information or representations made by any third parties or
upon any oral or written representations or assurances from the Company, its
officers, directors or employees or any other representatives or agents of the
Company, other than as set forth in this Agreement. Subscriber is familiar with
the business, operations and financial condition of the Company and has had an
opportunity to ask questions of, and receive answers from the Company’s officers
and directors concerning the Company and the terms and conditions of the
Offering and has had full access to such other information concerning the
Company as Subscriber has requested. Subscriber confirms that all documents that
it has requested have been made available and that Subscriber has been supplied
with all of the additional information concerning this investment which
Subscriber has requested.

 

2.7 Organization and Authority.  Subscriber is duly organized, validly existing
and in good standing under the laws of the State of New York and it possesses
all requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.

 

2.8 Authority. This Agreement has been validly authorized, executed and
delivered by Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by equitable principles of
general application and except as enforcement of rights to indemnity and
contribution may be limited by federal and state securities laws or principles
of public policy.

 

2.9 No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by Subscriber of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) Subscriber’s charter
documents, (ii) any agreement or instrument to which Subscriber is a party or
(iii) any law, statute, rule or regulation to which Subscriber is subject, or
any agreement, order, judgment or decree to which Subscriber is subject, except
as would not be material to Subscriber’s performance of its obligations
hereunder.

 

2.10 No Legal Advice from Company.  Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
Subscriber’s own legal counsel and investment and tax advisors.  Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

 

2.11 Reliance on Representations and Warranties.  Subscriber understands the
Units are being offered and sold to Subscriber in reliance on exemptions from
the registration requirements under the Securities Act, and analogous provisions
in the laws and regulations of various states, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Subscriber set forth in this Agreement in
order to determine the applicability of such provisions.

 

2.12 No General Solicitation.  Subscriber is not subscribing for the Units as a
result of or subsequent to any general solicitation or general advertising,
including but not limited to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting or in
a registration statement with respect to the IPO filed with the Securities and
Exchange Commission (“SEC”).

 

2.13 Legend.  Subscriber acknowledges and agrees the certificates evidencing
each of the Securities shall bear a restrictive legend (the “Legend”), in form
and substance substantially as set forth in Section 4 hereof.

 

3.Representations, Warranties and Covenants of the Company.

 

The Company represents and warrants to, and agrees with, Subscriber that:

 

3.1 Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 70,000,000 shares
of Common Stock and 1,000,000 shares of preferred stock, $0.0001 par value per
share (“Preferred Stock”). As of the date hereof, the Company has issued and
outstanding 7,846,667 shares of Class B common stock, par value $0.0001 per
share (of which up to 1,000,000 shares are subject to forfeiture) and no shares
of Preferred Stock. All of the issued shares of capital stock of the Company
have been duly authorized, validly issued, and are fully paid and
non-assessable.

 



3

 

 

3.2 Title to Securities.  Upon issuance in accordance with, and payment pursuant
to, the terms hereof and that certain warrant agreement to be entered into
between the Company and Continental, as warrant agent (the “Warrant Agreement”),
as the case may be, each of the Units, Placement Shares, Placement Warrants and
the Warrant Shares will be duly and validly issued, fully paid and
non-assessable. On the date of issuance of the Units, the Warrant Shares shall
have been reserved for issuance. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, as the case may be,
Subscriber will have or receive good title to the Units, Placement Shares and
Placement Warrants, free and clear of all liens, claims and encumbrances of any
kind resulting from actions of, or any failure to act by, the Company, other
than (i) transfer restrictions hereunder and (ii) transfer restrictions under
federal and state securities laws.

 

3.3 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and
assets and to carry on its business as now being conducted.

 

3.4 Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Securities in accordance with the terms hereof,
(ii) the execution, delivery and performance of this Agreement by the Company
and the consummation by it of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
equitable principles of general application and except as enforcement of rights
to indemnity and contribution may be limited by federal and state securities
laws or principles of public policy.

 

3.5 No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s certificate of incorporation or
by-laws, (ii) conflict with, or constitute a default under any agreement or
instrument to which the Company is a party or (iii) violate any law statute,
rule or regulation to which the Company is subject or any agreement, order,
judgment or decree to which the Company is subject or by which it is bound.
Other than any SEC or state securities filings which may be required to be made
by the Company subsequent to the Closing, and any registration statement which
may be filed pursuant thereto, the Company is not required under federal, state
or local law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
self-regulatory entity in order for it to perform any of its obligations under
this Agreement or issue the Units, Placement Shares, Placement Warrants or the
Warrant Shares in accordance with the terms hereof.

 

4.Legends.

 

4.1 Legend. The Company will issue the Units, Placement Shares and Placement
Warrants, and, when issued, the Warrant Shares, purchased by Subscriber in the
name of Subscriber. The Securities will bear the following Legend and
appropriate “stop transfer” instructions:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER PURSUANT TO A UNIT SUBSCRIPTION AGREEMENT BETWEEN INSU ACQUISITION
CORP. II AND CANTOR FITZGERALD & CO. AND MAY ONLY BE OFFERED, SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF DURING THE TERM THEREOF PURSUANT TO THE TERMS
SET FORTH IN THE UNIT SUBSCRIPTION AGREEMENT.”

 



4

 

 

4.2 Subscriber’s Compliance. Nothing in this Section 4 shall affect in any way
Subscriber’s obligations and agreements to comply with all applicable securities
laws upon resale of the Securities.
 

4.3 Company’s Refusal to Register Transfer of the Securities.  The Company shall
refuse to register any transfer of the Securities if, in the sole judgment of
the Company, such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or
(ii) pursuant to an available exemption from the registration requirements of
the Securities Act and (iii) in compliance herewith.

 

4.4 Registration Rights.  Subscriber will be entitled to certain registration
rights which will be governed by a registration rights agreement (“Registration
Rights Agreement”) to be entered into between, among others, Subscriber and the
Company, on or prior to the effective date of the Registration Statement. 

 

5.Waiver of Liquidation Distributions.

 

In connection with the Securities purchased pursuant to this Agreement,
Subscriber hereby waives its redemption rights (i) in connection with the
Company’s consummation of the Business Combination, (ii) if the Company fails to
consummate its initial Business Combination or liquidates within 18 months from
the completion of the Offering or (iii) if the Company seeks an amendment to its
amended and restated certificate of incorporation that would affect the
substance or timing of the Company’s obligation to redeem 100% of the Public
Shares (as defined below).  If Subscriber acquires shares of Common Stock in the
IPO or in the aftermarket (“Public Shares”), Subscriber shall be eligible to
redeem any Public Shares upon the same terms offered to other holders of Common
Stock purchased in the IPO.

 

6.Termination of Placement Warrants.

 

6.1 Failure to Consummate Business Combination. The Placement Warrants shall be
terminated upon the dissolution of the Company or in the event that the Company
does not consummate the Business Combination within 18 months from the
completion of the IPO.

 

6.2 Termination of Rights as Holder. If the Placement Warrants are terminated in
accordance with Section 6.1, then after such time Subscriber (or its successor
in interest) shall no longer have any rights as a holder of such Placement
Warrants and the Company shall take such action as is appropriate to cancel such
Placement Warrants. Subscriber hereby irrevocably grants the Company a limited
power of attorney for the purpose of effectuating the foregoing and agrees to
take any and all measures reasonably requested by the Company necessary to
effect the foregoing.

 

7.Rescission Right Waiver and Indemnification.

 

7.1 Subscriber understands and acknowledges an exemption from the registration
requirements of the Securities Act requires there be no general solicitation of
purchasers of the Units. In this regard, if the IPO were deemed to be a general
solicitation with respect to the Units, the offer and sale of such Units may not
be exempt from registration and, if not, Subscriber may have a right to rescind
its purchase of the Units. In order to facilitate the completion of the Offering
and in order to protect the Company, its stockholders and the amounts in the
Trust Account from claims that may adversely affect the Company or the interests
of its stockholders, Subscriber hereby agrees to waive, to the maximum extent
permitted by applicable law, any claims, right to sue or rights in law or
arbitration, as the case may be, to seek rescission of its purchase of the Units
to the extent that such recession right results from actions of the Subscriber
that result in the IPO being deemed a general solicitation with respect to the
Units. Subscriber acknowledges and agrees this waiver is being made in order to
induce the Company to sell the Units to Subscriber. Subscriber agrees the
foregoing waiver of rescission rights shall apply to any and all known or
unknown actions, causes of action, suits, claims or proceedings (collectively,
“Claims”) and related losses, costs, penalties, fees, liabilities and damages,
whether compensatory, consequential or exemplary, and expenses in connection
therewith, including reasonable attorneys’ and expert witness fees and
disbursements and all other expenses reasonably incurred in investigating,
preparing or defending against any Claims, whether pending or threatened, in
connection with any present or future actual or asserted right to rescind the
purchase of the Units hereunder or relating to the purchase of the Units and the
transactions contemplated hereby.

 



5

 

 

7.2 Subscriber agrees not to seek recourse against the Trust Account for any
reason whatsoever in connection with its purchase of the Units or any Claim that
may arise now or in the future, provided that nothing herein shall preclude
Subscriber from making any claim or seeking recourse against the funds held
outside of the Trust Account or seeking payment of any deferred underwriting fee
due and payable pursuant to the underwriting agreement for the IPO.

 

7.3 Subscriber acknowledges and agrees that the stockholders of the Company are
and shall be third-party beneficiaries of this Section 7. 

 

7.4 Subscriber agrees that, to the extent any waiver of rights under this
Section 7 is ineffective as a matter of law, Subscriber has offered such waiver
for the benefit of the Company as an equitable right that shall survive any
statutory disqualification or bar that applies to a legal right. Subscriber
acknowledges the receipt and sufficiency of consideration received from the
Company hereunder in this regard.

 

8.Lock-Up Period.

 

8.1. The Subscriber agrees that it shall not Transfer any Securities until 30
days following the consummation of the Business Combination (or earlier in the
event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property); provided, however, that Transfers of
Securities are permitted (a) to the Company’s, or the Company’s sponsor’s,
officers or directors, any affiliate or family member of any of the Company’s,
or the Company’s sponsor’s, officers or directors or any affiliate, officer or
director of Subscriber or to any member(s) or partner(s) of Subscriber or any of
its affiliates; (b) in the case of an individual, by gift to a member of such
individual’s immediate family or to a trust, the beneficiary of which is a
member of such individual’s immediate family, an affiliate of such individual or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of such individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with any forward purchase
agreement or similar arrangement or in connection with the consummation of the
Business Combination at prices no greater than the price at which the shares or
warrants were originally purchased; (f) in the event of the Company’s
liquidation prior to the completion of the Business Combination; or (g) by
virtue of the laws of the state of incorporation or formation of Subscriber or
Subscriber’s limited liability company agreement upon dissolution of Subscriber;
provided, however, that in the case of clauses (a) through (e) or (g), these
permitted transferees must enter into a written agreement with the Company
agreeing to be bound by the Transfer restrictions herein.

 

8.2. For purposes of Section 8.1, the term “Transfer” shall mean the (a) sale
of, offer to sell, contract or agreement to sell, hypothecate, pledge, grant of
any option to purchase or otherwise dispose of or agreement to dispose of,
directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder with respect to, any of the Securities, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of the Securities, whether any such
transaction is to be settled by delivery of such Securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

8.3 In addition to the restrictions on transfer described in Section 8.1,
Subscriber acknowledges and agrees that the Units and their component parts and
the related registration rights will be deemed compensation by the Financial
Industry Regulatory Authority (“FINRA”) and will therefore, pursuant to Rule
5110(g) of the FINRA Manual, be subject to lock-up for a period of 180 days
immediately following the date of effectiveness or commencement of sales in the
IPO, except as permitted by FINRA Rule 5110(g)(2). Additionally, the Units and
their component parts and the related registration rights may not be sold,
transferred, assigned, pledged or hypothecated during the foregoing 180 day
period following the effective date of the Registration Statement except to any
member participating in the IPO and the bona fide officers or partners thereof
if all securities transferred remain subject to the lock up restriction.
Additionally, the Units and their component parts and the related registration
rights will not be the subject of any hedging, short sale, derivative, put or
call transaction that would result in the economic disposition of such
securities by any person for a period of 180 days immediately following the date
of effectiveness or commencement of sales in the IPO.

 



6

 

 

9.Terms of the Units and Placement Warrants.

 

The Units and their component parts are substantially identical to the units to
be offered in the IPO except that: (i) the Units and their component parts will
be subject to transfer restrictions, except in limited circumstances, until 30
days following the consummation of the Business Combination, (ii) the Placement
Warrants will be non-redeemable so long as they are held by the initial holder
thereof (or any of its permitted transferees), and will be exercisable on a
“cashless” basis if held by Subscriber or its permitted transferees and will
expire on the fifth anniversary of the effective date of the Registration
Statement and (iii) the Units and their component parts are being purchased
pursuant to an exemption from the registration requirements of the Securities
Act and will become freely tradable only after they are registered or an
exemption from registration is available, and the restrictions described above
in clause (i) has expired.

 

10.Governing Law; Jurisdiction; Waiver of Jury Trial.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state without regard to conflicts. The parties hereto hereby waive any right to
a jury trial in connection with any litigation pursuant to this Agreement and
the transactions contemplated hereby.

 

11.Assignment; Entire Agreement; Amendment.

 

10.1 Assignment. Neither this Agreement nor any rights hereunder may be assigned
by any party to any other person other than by Subscriber to a person agreeing
to be bound by the terms hereof, including the waiver contained in Section 7
hereof.

 

10.2 Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.

 

10.3 Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

 

10.4 Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns. 

 

12.Notices.

 

11.1 Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other.  Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a)  if by a posting on an electronic network
together with separate notice to the stockholder of such specific posting, upon
the later of (1) such posting and (2) the giving of such separate notice; and
(b) if by any other form of electronic transmission, when directed to the
stockholder.

 



7

 

 

13.Counterparts.

 

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

14.Survival; Severability.

 

13.1 Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing.

 

13.2 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

15.Headings.

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

[remainder of page intentionally left blank]

 

8

 

 

This subscription is accepted by the Company on the date set forth above.

 

  INSU ACQUISITION CORP. II         By:   /s/ John M. Butler     Name:  John M.
Butler     Title:    President and Chief Executive Officer

 

Accepted and agreed on the date hereof

 

  SUBSCRIBER:       CANTOR FITZGERALD & CO.         By:   /s/ Sage Kelly    
Name:  Sage Kelly     Title:    Head of Investment Banking

  

[INSU II Placement Unit Subscription Agreement – Cantor]

 

 

9



 

 